Citation Nr: 0813279	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  06-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945, and from September 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.


FINDINGS OF FACT

In a March 2007 communication, the veteran withdrew his 
appeal concerning entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of 
entitlement to service connection for PTSD have been met.  38 
U.S.C.A. § 7105(b)(2) (West 2007); 38 C.F.R. §§ 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).  

In March 2006, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to service 
connection for PTSD, as identified in the December 2005 
statement of the case.  The veteran was thereafter provided 
with a February 2007 supplemental statement of the case as to 
his claim.

In a March 2007 written response to the February 2007 
supplemental statement of the case regarding the issue of 
entitlement to service connection for PTSD, the veteran 
indicated that he did not wish to continue his appeal to the 
Board.
The veteran's written statement satisfies the requirements 
for the withdrawal of a substantive appeal.  38 C.F.R. §§ 
20.202, 20.204(b).

As the appellant has withdrawn his appeal as to the issue of 
entitlement of service connection for PTSD, the Board 
therefore has no jurisdiction to review this issue.
Accordingly, the issue of entitlement to service connection 
for PTSD is dismissed.

Finally, in view of the withdrawal of the claim, no useful 
purpose would be served by further discussion or analysis of 
VA's duties to notify and assist claimants. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.316(a) (2007).


ORDER

The appeal concerning the issue of entitlement to service 
connection for PTSD is dismissed.



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


